Opinion issued February 13, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00595-CR
____________

DERRICK DESHAUN COMER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 909568



MEMORANDUM  OPINION
	Appellant, Derrick Deshaun Comer, was convicted by a jury of capital
murder.  The State did not seek the death penalty; therefore the trial court sentenced
appellant to the mandatory punishment of confinement for life.  See Tex. Pen. Code
Ann. art. 12.31(b) (Vernon 1994).  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The motion to withdraw as counsel states that counsel delivered to appellant
copies of the clerk's record, the reporter's record, counsel's brief, and counsel's
motion to withdraw.  Counsel also advised appellant by letter of his right to examine
the appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  We have granted two motions for extension of time to
file appellant's pro se brief.  The first motion was filed by counsel, and the second by
appellant himself.  Our order granting appellant's pro se motion extended the time for
filing his brief to December 8, 2002.  More than 30 days have passed, and appellant
has not filed another motion for extension of time or a pro se brief.
	We have carefully reviewed the record and counsel's brief.  We find no
reversible error in the record, and agree that the appeal is wholly frivolous.
	We affirm the judgment.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).